
	
		II
		110th CONGRESS
		1st Session
		S. 1837
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to authorize the Secretary of Agriculture to provide loans to eligible
		  agricultural producers of eligible commodities that are used to produce
		  bioenergy to ensure that the capacities of the commodity storage facilities of
		  the agricultural producers are adequate for the storage requirements of the
		  agricultural producers, and for other purposes.
	
	
		1.Feedstock security for
			 agricultural producers of bioenergyTitle IX of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by
			 adding at the end the following:
			
				9012.Commodity
				storage capacity loans
					(a)Revision of
				regulationsNot later than 30 days after the date of enactment of
				this section, the Secretary shall revise part 1436 of title 7, Code of Federal
				Regulations (as in effect on the date of enactment of this section), in
				accordance with subsection (b).
					(b)Commodity
				storage capacity loans
						(1)Definition of
				eligible commodityIn this subsection, the term eligible
				commodity has the meaning given the term in section 9010.
						(2)Authority of
				SecretaryIn carrying out subsection (a), the Secretary may
				provide loans to eligible agricultural producers to ensure that the capacities
				of the commodity storage facilities of the eligible agricultural producers are
				adequate for the storage requirements of the eligible agricultural
				producers.
						(3)ApplicationTo
				be eligible to receive a loan under paragraph (2), an eligible agricultural
				producer shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
						(4)Amount
							(A)In
				generalThe amount of a loan that may be provided by the
				Secretary to an eligible agricultural producer under paragraph (2) shall be
				equal to the amount necessary for the eligible agricultural producer to
				construct, or make improvements to, 1 or more commodity storage facilities to
				meet the storage requirements of the eligible agricultural producer, as
				determined by the Secretary in accordance with subparagraph (B).
							(B)Determination
				of storage requirements of eligible agricultural producers
								(i)In
				generalExcept as provided in clause (ii), the storage
				requirements of an eligible agricultural producer shall be equal to the
				difference between—
									(I)the average
				annual total quantity of eligible commodities produced by the eligible
				agricultural producer during the preceding 3 crop years; and
									(II)the maximum
				quantity of eligible commodities that may be stored in the commodity storage
				facilities of the eligible agricultural producer as of the date of application
				for the loan.
									(ii)New
				agricultural producers of eligible commoditiesIf an eligible
				agricultural producer has produced an eligible commodity for a period that is
				less than the 3-crop year period described in clause (i)(I), the Secretary
				shall determine the storage requirements of the eligible agricultural
				producer.
								(5)Requirements of
				loanIn providing a loan to an eligible agricultural producer
				under paragraph (2), the Secretary shall require—
							(A)a lien only on
				each commodity storage facility constructed or improved by the eligible
				agricultural producer using funds provided under this subsection; and
							(B)the eligible
				agricultural producer to enter into an egress agreement with the Secretary with
				respect to each commodity storage facility constructed or improved by the
				eligible agricultural producer using funds provided under this
				subsection.
							(6)TermThe
				term of a loan provided to an eligible agricultural producer under paragraph
				(2) shall be a term of not less than 20 years that is agreed to by the
				Secretary and the
				borrower.
						.
		
